ORDER

PER CURIAM.
Gregory Blackman appeals his conviction of the class B felony of possessing prohibited articles in a correctional center in violation of section 217.360 RSMo 2000 for which he was sentenced, as a prior and persistent offender, to thirty years to be served consecutively to his current terms of incarceration. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).